UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-91191 XZERES Wind Corp (Exact name of registrant as specified in its charter) Nevada 74-2329327 (State or other jurisdiction of incorporation or organization) (IRS Employer Indentification No.) 9illman Court, Suite 3126 Wilsonville, OR 97070 (Address of principal executive offices) 503-388-7350 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:13,280,255 common shares as of October 12, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: (Removed and Reserved) 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of August 31, 2010 (unaudited) and Ferbuary 28, 2010 (audited); F-2 Statements of Operations for the three and six month periods ended August 31, 2010 and 2009, and for the period from October 3, 2008 (inception) to August 31, 2010 (unaudited); F-3 Statement of Stockholders’ Equity (Deficit) as of August 31, 2010 (unaudited); F-4 Statements of Cash Flows for the six month periods ended August 31, 2010 and 2009, and for the period from October 3, 2008 (inception) to August 31, 2010 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended August 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents XZERES WIND CORP. (FORMERLY CASCADE WIND CORP., INC.) BALANCE SHEETS AS OF AUGUST 31, 2010 (UNAUDITED) AND FEBRUARY 28, 2010 (AUDITED) ASSETS August 31, 2010 (Unaudited) February 28, 2010 (Audited) Current Assets Cash and cash equivalents $ $ Accounts receivable - Inventories - Inventory deposit - Note receivable - Prepaid expenses - Total Current Assets - Property and Equipment, net - Other Assets Intellectual property - Deposit - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) LIABILITIES Current Liabilities Accounts payable $ $
